       Case 2:10-cr-00202-SSV-SS Document 246 Filed 05/11/20 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                           CRIMINAL ACTION

    VERSUS                                                      NO. 10-202

    STEVEN EARL HARDRICK                                   SECTION “R” (1)



                         ORDER AND REASONS


       Defendant Steven Hardrick moves to vacate, set aside, or correct his

sentence under 28 U.S.C. § 2255. 1 Upon review of the entire record, the

Court has determined that this matter can be decided without an evidentiary

hearing. For the following reasons, the Court denies the motion.



I.     BACKGROUND

       On January 17, 2008, Steven Hardrick was charged with possession of

a gun by a felon. 2 Hardrick pleaded guilty before Judge Lemmon, and in

2009 she sentenced him to 64 months’ imprisonment.3 In 2010, in a

separate proceeding, Hardrick was charged with various crimes related to




1      R. Doc. 233.
2      See Docket No. 08-11, R. Doc. 1.
3      See Docket No. 08-11, R. Doc. 32.
      Case 2:10-cr-00202-SSV-SS Document 246 Filed 05/11/20 Page 2 of 9



drug dealing and multiple murders. 4 In 2007, in a dispute over a firearm,

Hardrick shot a man twice in the head, killing him. 5 Less than two weeks

later, Hardrick participated in the home invasion of an NOPD officer, during

which he shot and killed the officer and shot the officer’s wife in the foot.6

Another two weeks later, Hardrick shot two men in the head during a drug

deal. 7 Hardrick then proceeded to shoot and kill a witness who had been

driving by during his latest murder. 8

      Hardrick pleaded guilty to conspiring to distribute a quantity of

cocaine base and cocaine hydrochloride, causing death by use of a firearm,

carjacking resulting in death, and witness tampering resulting in death.9

This Court sentenced Hardrick to thirty years’ imprisonment on March 20,

2013. 1 0   Defendant now seeks to vacate his sentence, arguing that a

substantial change in the law requires his release. 1 1 The government opposes

the motion. 1 2




4     R. Doc. 1; R. Doc. 67.
5     See R. Doc. 219 at 5-8 (factual basis).
6     See id. at 8-10.
7     See id. at 10-12.
8     See id.
9     R. Doc. 218 (plea agreement); R. Doc. 217 (minute entry for
rearrangement).
10    See R. Doc. 229.
11    R. Doc. 233.
12    R. Doc. 244.
                                       2
      Case 2:10-cr-00202-SSV-SS Document 246 Filed 05/11/20 Page 3 of 9



II.   LEGAL STANDARD

      Section 2255 of Title 28 of the United States Code provides that a

federal prisoner serving a court-imposed sentence “may move the court

which imposed the sentence to vacate, set aside or correct the sentence.” 28

U.S.C. § 2255(a). Only a narrow set of claims are cognizable on a Section

2255 motion. The statute identifies four bases on which a motion may be

made: (1) the sentence was imposed in violation of the Constitution or laws

of the United States; (2) the court was without jurisdiction to impose the

sentence; (3) the sentence exceeds the statutory maximum sentence; or (4)

the sentence is “otherwise subject to collateral attack.” Id. A claim of error

that is neither constitutional nor jurisdictional is not cognizable in a Section

2255 proceeding unless the error constitutes “a fundamental defect which

inherently results in a complete miscarriage of justice.” United States v.

Addonizio, 442 U.S. 178, 185 (1979) (quoting Hill v. United States, 368 U.S.

424, 428 (1962)).

      When a Section 2255 motion is filed, the district court must first

conduct a preliminary review. “If it plainly appears from the motion, any

attached exhibits, and the record of prior proceedings that the moving party

is not entitled to relief, the judge must dismiss the motion . . . .” Rules

Governing Section 2255 Proceedings, Rule 4(b). If the motion raises a non-


                                       3
     Case 2:10-cr-00202-SSV-SS Document 246 Filed 05/11/20 Page 4 of 9



frivolous claim to relief, the court must order the Government to file a

response or to take other appropriate action. Id. The judge may then order

the parties to expand the record as necessary and, if good cause is shown,

authorize limited discovery. Id., Rules 6-7.

      After reviewing the Government’s answer, any transcripts and records

of prior proceedings, and any supplementary materials submitted by the

parties, the court must determine whether an evidentiary hearing is

warranted. Id., Rule 8. An evidentiary hearing must be held “[u]nless the

motion and the files and records of the case conclusively show that the

prisoner is entitled to no relief.” 28 U.S.C. § 2255(b). No evidentiary hearing

is required if the prisoner fails to produce any “independent indicia of the

likely merit of [his] allegations.” United States v. Edwards, 442 F.3d 258,

264 (5th Cir. 2006) (quoting United States v. Cervantes, 132 F.3d 1106, 1110

(5th Cir. 1998)).

      Ultimately, the petitioner bears the burden of establishing his claims

of error by a preponderance of the evidence. Wright v. United States, 624

F.2d 557, 558 (5th Cir. 1980). For certain “structural” errors, relief follows

automatically once the error is proved. Brecht v. Abrahamson, 507 U.S. 619,

629-30 (1993). For other “trial” errors, the court may grant relief only if the

error “had substantial and injurious effect or influence” in determining the


                                      4
     Case 2:10-cr-00202-SSV-SS Document 246 Filed 05/11/20 Page 5 of 9



outcome of the case. Id. at 637-38 (citation omitted); see also United States

v. Chavez, 193 F.3d 375, 379 (5th Cir. 1999) (applying Brecht in a Section

2255 proceeding). If the court finds that the prisoner is entitled to relief, it

“shall vacate and set the judgment aside and shall discharge the prisoner or

resentence him or grant a new trial or correct the sentence as may appear

appropriate.” 28 U.S.C. § 2255(b).



III. DISCUSSION

      A.    Rehaif v. United States

      Defendant argues that his sentence should be vacated in light of Rehaif

v. United States, 139 S. Ct. 2191 (2019). In that case, a student obtained a

visa to attend a university in the United States but was subsequently

dismissed for poor grades. When the student shot a gun at a firing range, the

United States charged him with a violation of Section 922(g), which prohibits

gun possession by certain categories of persons, including aliens illegally in

the country and felons. Rehaif argued that he had not violated Section

922(g), because he had no knowledge that his dismissal from the university

invalidated his visa, and therefore no knowledge that he was in a prohibited

category of persons. The Supreme Court held that an element of a Section




                                       5
     Case 2:10-cr-00202-SSV-SS Document 246 Filed 05/11/20 Page 6 of 9



922(g) gun-possession offense was that the defendant must know they fall

within a prohibited class of persons.

     Hardrick contends that this change in the law establishes that he was

actually innocent, and that the Court should vacate his sentence. But this

Court did not sentence Hardrick for a Section 922(g) offense. Rather, this

Court sentenced defendant for conspiracy to distribute drugs, causing death

through use of a firearm, carjacking resulting in death, and witness

tampering resulting in death. 1 3 The Supreme Court’s holding in Rehaif is

therefore inapplicable here.

     Defendant was convicted of a Section 922(g) offense by a separate

court. 1 4 But defendant completed his sentence for that offense on November

19, 2012, years before Rehaif was decided and before this Court sentenced

Hardrick. 1 5 See Schurmann v. United States, 658 F.2d 389, 391 (5th Cir.

1981) (holding that when a court imposes a separate sentence for a defendant

already serving a federal sentence, the two sentences run consecutively

barring a contrary pronouncement from the sentencing judge). When

defendant has completed his term of imprisonment, a Section 2255 claim




13    See R. Doc. 229 at 1-2 (judgment).
14    See Case No. 08-11, R. Doc. 32.
15    See R. Doc. 244-1 and R. Doc. 244-2 (establishing that defendant
finished his sentence for that crime on November 19, 2012).
                                      6
     Case 2:10-cr-00202-SSV-SS Document 246 Filed 05/11/20 Page 7 of 9



challenging that term of imprisonment is moot. See Garcia v. United States,

No. H-16-2632, 2018 WL 4574870, at *3 (S.D. Tex. Feb. 5, 2018) (collecting

cases).

      Even if defendant’s Section 922(g) offense were at issue here, Rehaif

would offer him no support.        Courts routinely uphold Section 922(g)

convictions post-Rehaif under plain-and-harmless-error review when the

defendant has a history of convictions and has served time in prison. See,

e.g., United States v. Young, 2020 WL 33086, at *11 (D.N.M. Jan. 2, 2020)

(collecting cases). Here, given that defendant served years in state prison for

robbery and battery, 1 6 he cannot argue that he did not know he was a felon.

And because defendant’s Section 2255 motion is both moot and meritless, it

must be denied.

      B.    Certificate of Appealability

      When a district court enters a final order adverse to a petitioner under

28 U.S.C. § 2255, the court must issue or deny a certificate of appealability.

Rules Governing Section 2255 Proceedings, Rule 11(a). A court may only

issue a certificate of appealability if the petitioner makes “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The

“controlling standard” for a certificate of appealability requires the petitioner


16    See R. Doc. 233 at 28-29 ¶¶ 154-55.
                                     7
     Case 2:10-cr-00202-SSV-SS Document 246 Filed 05/11/20 Page 8 of 9



to show “that reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or

that the issues presented [are] adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). With respect to claims denied

on procedural grounds, the petitioner must make a two-part showing:

(1) that “jurists of reason would find it debatable whether the district court

was correct in its procedural ruling,” and (2) that “jurists of reason would

find it debatable whether the petition states a valid claim of the denial of a

constitutional right.” Johnson v. Quarterman, 483 F.3d 278, 284 (5th Cir.

2007) (quoting Slack, 529 U.S. at 484).

      Hardrick’s motion does not satisfy these standards. For the reasons

stated in this Order, the Court finds that Hardrick’s arguments do not

amount to a substantial showing that his constitutional rights were

compromised, nor would they engender any type of debate among

reasonable jurists. Accordingly, the Court will not issue a certificate of

appealability.




                                      8
      Case 2:10-cr-00202-SSV-SS Document 246 Filed 05/11/20 Page 9 of 9



IV. CONCLUSION

      For the foregoing reasons, the Court DENIES Hardrick’s motion to

vacate his sentence under 28 U.S.C. § 2255. The Court will not issue a

certificate of appealability.



          New Orleans, Louisiana, this _____
                                        11th day of May, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                     9
